                                           Case 3:18-cv-04571-JD Document 196 Filed 09/18/20 Page 1 of 9




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CARNEGIE MELLON UNIVERSITY,                       Case No. 18-cv-04571-JD
                                                        Plaintiff,
                                   8
                                                                                           ORDER RE PARTIAL SUMMARY
                                                 v.                                        JUDGMENT
                                   9

                                  10     LSI CORPORATION, et al.,                          Re: Dkt. No. 146
                                                        Defendants.
                                  11

                                  12          Plaintiff Carnegie Mellon University (“CMU”) holds United States Patent No. 6,201,839
Northern District of California
 United States District Court




                                  13   (’839 patent) and United States Patent No. 6,438,180 (’180 patent). As alleged in the complaint

                                  14   for patent infringement against defendants LSI Corporation and Avago Technologies U.S. Inc.

                                  15   (collectively, LSI), the patents “generally claim a method used in a ‘read channel’ for improving

                                  16   the accuracy of detecting data written to a storage medium, such as a magnetic disk in a hard disk

                                  17   drive (‘HDD’).” Dkt. No. 1 ¶ 2. CMU says that LSI designed and supplied HDD read channel

                                  18   products that practiced the methods claimed in the patents. The accused products included devices

                                  19   such as HDD controller systems-on-a-chip (SOCs), stand-alone read channel chips, and simulators

                                  20   used to mimic and model the operation of the accused devices. See id. ¶¶ 15, 22; Dkt. No. 145-8

                                  21   (amended infringement contentions).

                                  22          With the Court’s consent, see Dkt. No. 89, LSI filed an early motion for partial summary

                                  23   judgment on the grounds of a “have made rights” defense. Dkt. No. 146. LSI says that it supplied

                                  24   the accused products to two licensees of CMU -- non-parties Seagate Technology PLC

                                  25   (“Seagate”) and Hitachi Global Storage Technologies (“HGST”) -- which were contractually

                                  26
                                  27

                                  28
                                           Case 3:18-cv-04571-JD Document 196 Filed 09/18/20 Page 2 of 9




                                   1   authorized to outsource the development and manufacturing of licensed products. Dkt. No. 145-4

                                   2   at 1.1 In LSI’s view, this defense bars “about 90% of the total damages sought by CMU.” Id. at 2.

                                   3          The Court grants summary judgment to LSI on the existence of have made rights. The

                                   4   plain language of the Seagate and HGST licenses expressly conferred have made rights, and the

                                   5   record before the Court indicates, without meaningful dispute, that LSI made and supplied a

                                   6   substantial portion of the accused products in conformance with those rights. The question of

                                   7   which specific LSI products are covered by the have made rights requires further development, as

                                   8   discussed in the Conclusion.

                                   9                                            BACKGROUND

                                  10          The salient facts are straightforward and undisputed. For many years, CMU has operated

                                  11   an “interdisciplinary center for research and development of data storage solutions” known as the

                                  12   Data Storage Systems Center (“DSSC”). Dkt. No. 149-4 at 3. Among other activities, the DSSC
Northern District of California
 United States District Court




                                  13   solicits funding through corporate sponsorships. Id. Companies may join the DSSC as “associate

                                  14   members” by paying an annual fee and signing an “associates agreement.” Id. The agreements

                                  15   confer a license to DSSC technology, including in this case the read channel methods in the ’839

                                  16   and ’180 patents. See, e.g., Dkt. No. 145-5 ¶ 2(b); Dkt. No. 151-3.

                                  17          Seagate was an early associate member, and signed an associates agreement with the

                                  18   DSSC in 1992. Dkt. No. 145-5. The Seagate agreement detailed a collaborative arrangement in

                                  19   which the company and the DSSC would share research and information about data storage

                                  20   technologies. Among other obligations, Seagate agreed to pay an annual fee of $250,000 for an

                                  21   initial five-year period. Id. ¶ 3; see also id. ¶ 8 (renewal clause). In exchange, Seagate obtained

                                  22   access to the DSSC’s technology, including a license. As the agreement provides:

                                  23                  The University shall grant to the Corporation [Seagate] and all
                                                      other Associates a worldwide, irrevocable, royalty-free license,
                                  24                  with right to sub-license, to make, have made, use, sell or
                                                      otherwise dispose of the Inventions.
                                  25

                                  26
                                  27   1
                                         This docket entry was provisionally filed under a motion to seal. The parties’ sealing requests
                                  28   will be denied, for the most part, in a separate order. The Court cites here to provisionally sealed
                                       docket entries pending the filing of the unredacted versions.
                                                                                          2
                                           Case 3:18-cv-04571-JD Document 196 Filed 09/18/20 Page 3 of 9




                                   1   Id. ¶ 2(b) (emphasis added). “Inventions” was not a defined term in this agreement, but the parties

                                   2   do not dispute that it included the read channel method described in the ’839 and ’180 patents.

                                   3   See, e.g., Dkt. No. 145-4 at 2-3; Dkt. No. 149-4 at 3-4.

                                   4          IBM was an even earlier associate member and signed an associates agreement in 1983.

                                   5   See Dkt. No. 145-6 ¶ 1. After a series of events, including litigation between IBM and CMU, IBM

                                   6   assigned its rights under the associates agreement to HGST in 2002. Dkt. No. 145-6 ¶ 3.1. This

                                   7   was done in a settlement agreement between IBM and CMU, which provides that:

                                   8                  Hitachi Global Storage Technologies has rights, including a
                                                      worldwide, irrevocable, royalty-free license under the Inventions,
                                   9                  and all patents, patent applications and all other intellectual
                                                      property rights derived therefrom to make, have made, use, sell,
                                  10                  import, offer for sale, or otherwise transfer any apparatus or
                                                      practice any method.
                                  11

                                  12   Id. ¶ 3.3 (emphasis added). “Inventions” was defined in this agreement to mean inventions
Northern District of California
 United States District Court




                                  13   conceived or reduced to practice between July 18, 1983, and July 17, 2002. Id. ¶ 2.1. The parties

                                  14   again do not dispute the ’839 and ’180 patents are covered by the license granted to HGST. See,

                                  15   e.g., Dkt. No. 145-4 at 3; Dkt. No. 149-4 at 3-4.

                                  16          CMU seeks damages for sales of allegedly infringing products by LSI between 2011 and

                                  17   2018. See Dkt. No. 149-4 at 4. The parties agree that, for the entirety of this time period, LSI had

                                  18   contracts with Seagate and HGST to develop and supply data storage products to them. The

                                  19   Seagate agreement originated in 2000 between Seagate, Agere Systems Inc. (“Agere”), and

                                  20   another company not relevant to this litigation. Dkt. No. 145-26; see also Dkt. Nos. 145-27, 145-

                                  21   28 (2001 agreement and amendment). The agreement was applied to LSI when it merged with

                                  22   Agere in 2007. See Dkt. No. 1 ¶ 14; Dkt. No. 145-28 at 2. Seagate also entered into other

                                  23   development agreements with Agere and LSI in 2004 and 2007. Dkt. Nos. 145-29, 145-30. LSI

                                  24   and HGST inked a development and supply agreement in January 2011. Dkt. No. 145-41.

                                  25          Under these agreements, Seagate and HGST hired LSI to supply data storage deliverables

                                  26   for use in their own products. For example, Seagate commissioned LSI to develop and supply

                                  27   SOCs “for use in Seagate disc drive products.” Dkt. No. 145-26 ¶ 1. Seagate provided the

                                  28   specifications for the SOCs, and LSI made them according to statements of work the parties
                                                                                           3
                                            Case 3:18-cv-04571-JD Document 196 Filed 09/18/20 Page 4 of 9




                                   1   negotiated. See id. ¶¶ 2.1, 2.2. In similar fashion, HGST engaged LSI to provide data storage

                                   2   solutions as part of a multinational procurement relationship, again under statements of work

                                   3   HGST and LSI negotiated. Dkt. No. 145-41. CMU claims that the products LSI supplied under

                                   4   the agreements with Seagate and HGST used the read channel method in the patents-in-suit. See,

                                   5   e.g., Dkt. No. 149-4 at 5-9.

                                   6                                              DISCUSSION

                                   7   I.     LEGAL STANDARDS

                                   8          Parties “may move for summary judgment, identifying each claim or defense -- or the part

                                   9   of each claim or defense -- on which summary judgment is sought. The court shall grant summary

                                  10   judgment if the movant shows that there is no genuine dispute as to any material fact and the

                                  11   movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The Court may dispose

                                  12   of less than the entire case and even just portions of a claim or defense. Smith v. Cal. Dep’t of
Northern District of California
 United States District Court




                                  13   Highway Patrol, 75 F. Supp. 3d 1173, 1179 (N.D. Cal. 2014). A dispute is genuine “if the

                                  14   evidence is such that a reasonable jury could return a verdict for the nonmoving party.” Anderson

                                  15   v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A fact is material if it could affect the outcome

                                  16   of the suit under the governing law. Id. The Court views the evidence in the light most favorable

                                  17   to the nonmoving party, and “all justifiable inferences are to be drawn” in that party's favor. Id. at

                                  18   255.

                                  19          The moving party may initially establish the absence of a genuine issue of material fact by

                                  20   “pointing out to the district court that there is an absence of evidence to support the nonmoving

                                  21   party's case.” Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). It is then the nonmoving party's

                                  22   burden to go beyond the pleadings and identify specific facts that show a genuine issue for trial.

                                  23   Id. at 323-24. “A scintilla of evidence or evidence that is merely colorable or not significantly

                                  24   probative does not present a genuine issue of material fact.” Addisu v. Fred Meyer, Inc., 198 F.3d

                                  25   1130, 1134 (9th Cir. 2000).

                                  26          It is not the Court's responsibility to root through the record to establish the absence of

                                  27   factual disputes, Arvin Kam Constr. Co. v. Envtl. Chem. Corp., Case No. 16-cv-02643-JD, 2019

                                  28   WL 1598220, at *1 (N.D. Cal. Apr. 15, 2019), or to look for evidence on the nonmoving parties’
                                                                                         4
                                           Case 3:18-cv-04571-JD Document 196 Filed 09/18/20 Page 5 of 9




                                   1   behalf, Winding Creek Solar LLC v. Peevey, 293 F. Supp. 3d 980, 989 (N.D. Cal. 2017), aff’d, 932

                                   2   F.3d 861 (9th Cir. 2019). While a large volume of briefs, declarations, and exhibits is not

                                   3   necessarily fatal to summary judgment, it is indicative of disputes of fact that will require a trial to

                                   4   resolve. See FTC v. D-Link Sys., Inc., Case No. 17-cv-00039-JD, 2018 WL 6040192, at *1 (N.D.

                                   5   Cal. Nov. 5, 2018).

                                   6            Summary judgment here turns on questions of contract interpretation. “The appropriate

                                   7   law for construing the terms of a contract is the law of the jurisdiction identified in the contract.”

                                   8   CoreBrace LLC v. Star Seismic LLC, 566 F.3d 1069, 1072 (Fed. Cir. 2009). Neither LSI nor

                                   9   CMU gave much attention to state law contract principles, and relied instead almost entirely on

                                  10   federal patent cases. Since the contracts are quite plain, and their terms are not disputed, this was

                                  11   not unreasonable. Even so, the Court notes that the Seagate and HGST associates agreements

                                  12   have Pennsylvania choice of law provisions. Dkt. No. 145-5 at 7; Dkt. No. 145-6 ¶ 9.1. LSI’s
Northern District of California
 United States District Court




                                  13   supply agreements with Seagate are governed by Delaware law, see Dkt. No. 145-27 ¶ 16; Dkt.

                                  14   No. 149-29 ¶ 11.5, and its agreement with HGST is governed by California law, see Dkt. No. Dkt.

                                  15   No. 145-41 ¶ 15.3. In all three jurisdictions, the interpretation of a contract is a question of law for

                                  16   the Court to decide. See, e.g., Am. Alternative Ins. Corp. v. Superior Court, 135 Cal. App.4th

                                  17   1239, 1245 (2006); Eagle Indus., Inc. v. DeVilbiss Health Care, Inc., 702 A.2d 1228, 1232-33

                                  18   (Del. 1997); Maloney v. Valley Med. Facilities, Inc., 946 A.2d 702, 706 (Pa. Super. Ct. 2008),

                                  19   aff’d, 984 A.2d 478 (Pa. 2009). “The basic goal of contract interpretation is to give effect to the

                                  20   parties’ mutual intent at the time of contracting.” Founding Members of the Newport Beach

                                  21   Country Club v. Newport Beach Country Club, Inc., 109 Cal. App. 4th 944, 955 (2003); see also

                                  22   Salamone v. Gorman, 106 A.3d 354, 368 (Del. 2014); Driscoll v. Arena, 213 A.3d 253, 259 (Pa.

                                  23   Super. Ct. 2019). “That intent is found in the first instance in the words of the agreement as

                                  24   understood in their ordinary meaning and in a manner that avoids absurd results.” Forto v.

                                  25   Capital One Bank, N. A., No. 14-CV-05611-JD, 2017 WL 1064972, at *2 (N.D. Cal. Mar. 20,

                                  26   2017); see also Bohler-Uddeholm Am., Inc. v. Ellwood Grp., Inc., 247 F.3d 79, 96 (3d Cir. 2001)

                                  27   (discussing Pennsylvania law); Osborn ex rel. Osborn v. Kemp, 991 A.2d 1153, 1159-60 (Del.

                                  28   2010).
                                                                                          5
                                             Case 3:18-cv-04571-JD Document 196 Filed 09/18/20 Page 6 of 9




                                   1           The Federal Circuit has determined that have made rights function as an implied license to

                                   2   a supplier of products to a licensee customer. See LaserDynamics, Inc., v. Quanta Computer, Inc.,

                                   3   694 F.3d 51, 73 (Fed. Cir. 2012). “The existence vel non of an implied license is a question of

                                   4   law.” Id. (quoting Anton/Bauer, Inc. v. PAG, Ltd., 329 F.3d 1343, 1348 (Fed. Cir. 2003)). “An

                                   5   implied license is a defense to patent infringement.” Anton/Bauer, 329 F.3d at 1350 (citing

                                   6   Carborundum Co. v. Molten Metal Equip. Innovations, Inc., 72 F.3d 872, 878 (Fed. Cir. 1995)).

                                   7   The party claiming this defense has the burden of showing that an implied license exists. Intel

                                   8   Corp. v. U.S. Int’l Trade Comm’n, 946 F.2d 821, 828 (Fed. Cir. 1991).

                                   9   II.     LSI HAS ESTABLISHED AN IMPLIED LICENSE

                                  10           Although the parties submitted a considerable volume of deposition excerpts, declarations,

                                  11   and other evidence extrinsic to the contracts, the proper starting point for the implied license

                                  12   analysis is the language of the Seagate and HGST agreements. The Federal Circuit has concluded
Northern District of California
 United States District Court




                                  13   that a licensee enjoys have made rights even without an express delegation from the patent holder.

                                  14   The “right to ‘make, use, and sell’ a product inherently includes the right to have it made by a

                                  15   third party, absent a clear indication of intent to the contrary.” CoreBrace, 566 F.3d at 1072-73.

                                  16   A licensee “is not restricted to production by the licensee personally or use by him personally or

                                  17   sales by him personally. It permits him to employ others to assist him in the production, and in the

                                  18   use and in the sale of the invention.” Id. (quoting Carey v. United States, 326 F.2d 975, 979 (Ct.

                                  19   Cl. 1964)); see also LaserDynamics, 694 F.3d at 72-73. Put more directly, the licensee is perfectly

                                  20   free to engage a third-party supplier “to do all the work connected with the production of the

                                  21   article for him.” CoreBrace, 566 F.3d at 1073 (same internal citation).

                                  22           Whether a license is exclusive or non-exclusive is irrelevant to have made rights, and a

                                  23   general reservation of rights clause in a contract is not enough to trump the inherent grant of the

                                  24   right. Id. at 1074-75. To bar have made rights, and to “negate what would otherwise be inherent,”

                                  25   a contract must manifest a “clear intent” to exclude them. Id. at 1075.

                                  26           Neither CoreBrace nor LaserDynamics impose any special requirements on licensees to

                                  27   exercise their have made rights. This makes sense because the rights are inherent unless plainly

                                  28   disclaimed by the parties, and outsourcing the manufacture of licensed products is a “modern
                                                                                         6
                                           Case 3:18-cv-04571-JD Document 196 Filed 09/18/20 Page 7 of 9




                                   1   industrial reality.” LaserDynamics, 694 F.3d at 72. There would be scant efficiency or utility in

                                   2   imposing a layer of technical requirements on licensees before they could make use of their

                                   3   inherent power to engage other companies for product development and supply. The main

                                   4   constraint on the exercise of have made rights is that a supplier may not exceed or circumvent the

                                   5   scope of the original license. See id. at 72-73. So long as the supplier is fulfilling “bona fide

                                   6   orders” from the licensees, and not making products for its own needs, the arrangement is

                                   7   “legitimate.” Id. at 73.

                                   8          These principles make short work of LSI’s motion. CMU acknowledges, as it must in light

                                   9   of the plain words in the associates agreements, that Seagate and HGST were expressly granted

                                  10   have made rights. See, e.g., Dkt. No. 149-4 at 3-4. The undisputed evidence shows that LSI was

                                  11   engaged by those companies to supply products for their own product needs. Consequently, the

                                  12   grounds for an implied license to LSI are well established.
Northern District of California
 United States District Court




                                  13          The arguments CMU makes against an implied license are not well taken. Its main

                                  14   contention is that Seagate and HGST were obligated to “affirmatively state” in their contracts with

                                  15   LSI that they were using their have made rights. See Dkt. No. 149-4 at 11. That proposition

                                  16   makes little sense in light of the Federal Circuit’s determination that have made rights are inherent

                                  17   in a license, and are not encumbered by a need to dot I’s and cross T’s before they can be

                                  18   exercised. In effect, CMU presses for contractual formalities akin to the grant of a sublicense, but

                                  19   “a right to have made is not a sublicense,” and “the contractor who makes for the licensee does not

                                  20   receive a sublicense from the licensee.” CoreBrace, 566 F.3d at 1073 (citing Cyrix Corp. v. Intel

                                  21   Corp., 77 F.3d 1381, 187-88 (Fed. Cir. 1996)).

                                  22          CMU’s heavy reliance on Intel Corp. v. Broadcom Corp., 173 F. Supp. 2d 201, 233-34 (D.

                                  23   Del. 2001), is misplaced. The decision predates CoreBrace and LaserDynamics by several years,

                                  24   and the Court joins other district courts that have read it not to require a formal conveyance of

                                  25   have made rights, or have declined to follow it in light of current circuit authority. See, e.g.,

                                  26   Asetek Holdings, Inc. v. CoolIT Sys., Inc., No. C-12-4498 EMC, 2013 WL 5640905, at *4 (N.D.

                                  27   Cal. Oct. 11, 2013).

                                  28
                                                                                          7
                                           Case 3:18-cv-04571-JD Document 196 Filed 09/18/20 Page 8 of 9




                                   1             CMU also says that Seagate and HGST expressly disclaimed the exercise of have made

                                   2   rights in their agreements with LSI. See Dkt. No. 149-4 at 2, 11. This too is an odd proposition.

                                   3   It typically would not be commercially reasonable to renounce have made rights in an outsourcing

                                   4   agreement to supply licensed products. The plain language of LSI’s supply agreements with

                                   5   Seagate and HGST does not support such an unusual interpretation. CMU strains to read a

                                   6   boilerplate reservation of intellectual property rights by Seagate and LSI to mean that Seagate

                                   7   barred LSI from an implied license to CMU’s patents. See Dkt. No. 145-27 ¶ 7.3. But this

                                   8   conventional IP reservation hardly indicates that Seagate was withholding or not using its have

                                   9   made rights, at LSI’s peril of a patent infringement lawsuit by CMU. A rational supplier would

                                  10   rarely, if ever, undertake to supply licensed products on those terms, and certainly would not

                                  11   manifest such an intent purely through a standard IP ownership clause. CMU also overlooks the

                                  12   fact that the reservation clause pertained to rights owned by each “party” to the agreement, namely
Northern District of California
 United States District Court




                                  13   Seagate and LSI. See, e.g. Dkt. No. 145-27 ¶¶ 1, 6.1 (using “party” or “the parties” to mean

                                  14   Seagate, LSI, or the other party to the agreement). In a similar fashion, another agreement with

                                  15   Seagate cited by CMU merely declines to grant a license “to use Seagate Intellectual Property” for

                                  16   sale to other customers, and has no language suggesting that Seagate intended to forego use of its

                                  17   have made rights. Dkt. No. 145-30 ¶ 4.4; see also Dkt. No. 150-31 (2010 amendment).

                                  18             So too for the HGST agreement with LSI. CMU says that HGST terminated any possible

                                  19   claim by LSI to an implied license because HGST expressly licensed only its own technology, and

                                  20   that no “other license is granted expressly or impliedly.” Dkt. No. 145-41 ¶ 9.0. This again

                                  21   misreads the plain language of the agreement, which makes clear that HGST was not granting a

                                  22   license to its own technology beyond the terms of the agreement. It in no way manifests an intent

                                  23   to renounce HGST’s have made rights with respect to outsourcing the supply of licensed products

                                  24   to LSI.

                                  25             CMU’s suggestion that an implied license extends only to products that are “customized”

                                  26   and not “off-the-shelf,” Dkt. No. 149-4 at 23, is equally unavailing. What CMU means by

                                  27   customized is not entirely clear, and in any event this point replicates the same analytical error

                                  28   CMU made with respect to demanding a formal conveyance: nothing in governing circuit
                                                                                         8
                                           Case 3:18-cv-04571-JD Document 196 Filed 09/18/20 Page 9 of 9




                                   1   precedent requires customization. To the contrary, CoreBrace and LaserDynamics found that the

                                   2   suppliers enjoyed an implied license simply by making products at the licensees’ requests to fulfill

                                   3   the licensees’ needs. See LaserDynamics, 694 F.3d. at 73; CoreBrace, 566 F.3d at 1074-75.

                                   4   Neither case required, or even suggested, that the implied license was contingent upon a supplier

                                   5   customizing a product with the equivalent of tricked out specs or racing stripes.

                                   6          CMU’s “timing” point fares no better. CMU says that LSI may have engaged in infringing

                                   7   practices before Seagate and HGST exercised their have made rights. Dkt. No. 149-4 at 22-23.

                                   8   But it has not proffered evidence of such conduct during the relevant 2011-18 time frame. CMU

                                   9   speculates about possibilities, but does not raise a genuine dispute of material fact based on

                                  10   evidence.

                                  11                                             CONCLUSION

                                  12          The salient facts with respect to an implied license for LSI under Seagate’s and HGST’s
Northern District of California
 United States District Court




                                  13   have made rights are undisputed, and LSI is entitled to judgment on this issue as a matter of law.

                                  14   On the record as it currently stands, the Court cannot tell which of the accused products (devices

                                  15   and simulators) are covered by the implied license. Consequently, the parties are directed to meet

                                  16   and confer on a joint list that identifies the accused products supplied under the implied license. If

                                  17   for some good reason they cannot agree, LSI may bring a summary judgment motion directed

                                  18   solely to this question. The joint stipulation or summary judgment motion should be filed by

                                  19   December 7, 2020.

                                  20          IT IS SO ORDERED.

                                  21   Dated: September 18, 2020

                                  22
                                                                                                     JAMES DONATO
                                  23                                                                 United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         9
